MEMORANDUM **
Anahit Mekertihyan, a native of the former Soviet Union and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the Immigration Judge’s (“IJ”) denial of asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding. Two key incidences of alleged persecution, concerning a head injury and an attempted sexual assault, were not included in her application. Because these events go to the heart of her claim, substantial evidence supports the adverse credibility finding. See Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir.2003). Accordingly, she is not eligible for asylum. See id.
Because Mekertihyan failed to demonstrate that she was eligible for asylum, it follows that she did not satisfy the more *703stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). Substantial evidence also supports the IJ’s denial of relief under CAT. See id. at 1157.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.